DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 09/06/2018, 09/27/2019, 10/11/2019 and 12/07/2020 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 09/04/2018 are approved by examiner.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record.

5. 	None of prior art of record taken alone or in combination shows an inductor device comprising at least the plurality of second trenches comprising two portions, first portions and second portions, the first portions arranged substantially parallel to and interdigitating the first metal layers, and the second portions arranged substantially perpendicular to the first portions, extending from both ends of the first portions, and oriented in opposite directions such that the second portions extend over ends of adjacent first metal layers; a plurality of vias connecting the first metal layers to the second metal layers; and a plurality of magnetic trenches arranged on the substrate, the plurality of magnetic trenches being arranged over the first metal layers, under the second metal layers, and substantially parallel to the second portions of the plurality of second trenches along with further detailed limitations as recited in claims of the present application.

				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838